PER CURIAM.
Appellant seeks review of an order denying his rule 3.850 motion as successive. We disagree with the state’s contention that appellant’s earlier motion, styled by him as a motion for post conviction relief and reviewed at the state’s urging as a motion to correct illegal sentence, made his second motion for post conviction relief successive. The state argues that, since he failed to allege his new grounds for relief were unknown and could not have been discovered at the time of his earlier motion, the motion was properly denied. Appellant’s earlier motion, having been treated and reviewed as a 3.800(a) motion, raised claims concerning the legality of his sentencing. His present motion raises an ineffective assistance of counsel claim, a claim we feel, given the circumstances of this case, warrants review by the trial court on the merits. See Ramirez v. State, 822 So.2d 593 (Fla. 2d DCA 2002) Accordingly, we reverse and remand for further proceedings.
GUNTHER, KLEIN and TAYLOR, JJ., concur.